Filed 8/19/21 Flippin v. County of Santa Clara CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 JAQUELINE FLIPPIN,                                                 H048816
                                                                    (Santa Clara County
             Plaintiff and Appellant,                                Super. Ct. No. 2013-1-CV-257316)

             v.

 COUNTY OF SANTA CLARA et al.,

             Defendants and Respondents.


                                                   THE COURT1
         Appellant Jaqueline Flippin appeals a trial court order awarding costs to
respondents after Flippin’s appeal was dismissed (Order). The trial court entered the
Order without agreement of the parties and without a noticed motion. The parties have
reached a settlement of the issues raised on appeal and jointly move for a summary
reversal of the Order. We grant the motion and reverse the Order pursuant to the
stipulation of the parties.
                                          I. PROCEDURAL BACKGROUND
         Following a jury trial, the trial court entered judgment in favor of respondents,
County of Santa Clara, Irene Lui and Vinod Sharma. Flippin appealed the judgment.
After the judgment appeal was dismissed on procedural grounds, respondents served and
filed a document entitled, “Judgment for Costs on October 27, 2020.” The original trial

         1
             Before Greenwood, P.J., Grover, J. and Danner, J.
judge, Judge William J. Monahan, advised respondents to serve Flippin with a proposed
judgment for costs for approval as to form. The judge further informed respondents that
if Flippin did not approve, respondents would need to file a noticed motion. Although
Flippin never approved the proposed costs, respondents never filed a noticed motion. On
November 30, 2020, a different trial court judge signed the costs award that had been
filed by respondents earlier. This appeal ensued.
       The parties have agreed that the order on costs was erroneously signed and should
be reversed. They have also stipulated that respondents will not seek costs against
Flippin, at any time, either in the trial court or through any other means.
                                     II.    DISCUSSION
       On appeal, Flippin contends, and respondents agree that the trial court erred in
awarding costs without a noticed motion. The parties have reached a settlement and now
request that this court summarily reverse the Order pursuant to their stipulation. The
reason that the parties seek a summary reversal, as outlined in the request and stipulation
for reversal, is that they agree that the Order was issued in error, as signed by a different
judge in contravention of the Judge Monahan’s direction and without a noticed motion.
       The parties’ joint motion supports the conclusion that a summary reversal pursuant
to stipulation is appropriate under the facts of this case and the law. (See Code Civ.
Proc., § 128, subd. (a)(8).) For the reasons stated in the motion, the court finds that there
is no possibility that the interests of nonparties or the public will be adversely affected by
the reversal. Summary reversal of the judgment would place the parties in the same
position they would be in if the appeal were successfully prosecuted to completion, and
would save both private and judicial resources because it would obviate the need for
briefing by the parties and review of the record by this court. The public interest is
served by a speedy resolution of this appeal because it will conserve judicial resources.
       This court further finds that the parties’ grounds for requesting reversal are
reasonable. The parties have reached an agreement that will conclude this litigation
                                              2
because respondents have agreed to not seek to recover costs in the future. These
grounds outweigh the erosion of public trust that may result from the nullification of a
judgment and outweigh the risk that the availability of a stipulated reversal will reduce
the incentive for pretrial settlement. Public trust in the courts is enhanced, not eroded,
when parties agree to resolve their disputes without further litigation. (See Union Bank
of Cal. v. Braille Inst. of Am. (2001) 92 Cal.App.4th 1324.)
                                    III.   DISPOSITION
       The November 30, 2020 order awarding costs is reversed pursuant to the
stipulation of the parties. The matter is remanded to the trial court with directions to set
aside the order awarding costs. Each party shall bear its own costs on appeal. The
remittitur shall issue forthwith.




                                              3